Pur Curtam.
This is an application for a writ of certiorari to review condemnation proceedings taken by the hoard of education of the township of Neptune to acquire certain lands of the Ocean Grove Cam]) Meeting Association of the Methodist Episcopal Church, the application being based upon the same affidavits, and one additional affidavit, used on an application before Mr. Justice Lloyd, sitting as a single justice.
Our examination of the affidavits, and a careful consideration of the arguments of counsel, leads ns to the conclusion that the application must be denied, for the reasons stated in the opinion of Mr. Justice Lloyd, whose opinion is reported in 3 N. J. Mis. R. 349, and the application is, accordingly, denied.